Deen, Presiding Judge.
Donald R. Barnes was convicted of driving under the influence, failure to report an accident, and as a habitual offender.
1. The trial court did not err in overruling his motion for a new trial because his admission to the investigating police officer that he was driving the vehicle at the time of the accident was not an uncorroborated confession of guilt to any crime with which he was charged. Appellant left the scene of the accident and when located did not pass the intoximeter test.
2. We have examined the transcript and find that a rational trier of fact could find that the defendant was guilty beyond a reasonable doubt. Driggers v. State, 244 Ga. 160 (259 SE2d 133) (1979).

Judgment affirmed.


Sognier and Pope, JJ., concur.